People ex rel. DeFazio v Imperati (2022 NY Slip Op 06650)





People v DeFazio


2022 NY Slip Op 06650


Decided on November 22, 2022


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on November 22, 2022
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

MARK C. DILLON, J.P.
BETSY BARROS
LARA J. GENOVESI
JANICE A. TAYLOR, JJ.


2022-09112 DECISION, ORDER & JUDGMENT

[*1]The People of the State of New York, ex rel. Anthony 
vDeFazio, on behalf of Brandon Vetere, petitioner, Kirk Imperati, etc., et al., respondents.


Anthony DeFazio Law, P.C., Beacon, NY (Anthony DeFazio pro se of counsel), for petitioner.
William V. Grady, District Attorney, Poughkeepsie, NY (Scott R. Johnson and Anna Diehn of counsel), for respondents.
Writ of habeas corpus in the nature of an application to release Brandon Vetere upon his own recognizance or, in the alternative, to set reasonable bail upon Dutchess County Indictment No. 90/2022.

ADJUDGED that the writ is sustained, without costs or disbursements, to the extent that bail upon Dutchess County Indictment No. 90/2022 is set in the sum of $40,000 posted in the form of an insurance company bail bond, the sum of $100,000 posted in the form of a partially secured bond, with the requirement of 10% down, or the sum of $20,000 deposited as a cash bail alternative, on condition that, in addition to posting a bond or depositing the cash alternative set forth above, Brandon Vetere shall (1) continue to attend outpatient substance abuse treatment that he attended prior to his remand and provide monthly written verification that he attended such treatment to the Office of the District Attorney of Dutchess County; (2) surrender all passports, if any, he may have to the Office of the District Attorney of Dutchess County, or, if he does not possess a passport, he shall provide to the Office of the District Attorney of Dutchess County an affidavit, in a form approved by the Office of the District Attorney of Dutchess County, in which he attests that he does not possess a passport, and shall not apply for any new or replacement passports; and (3) provide to the Office of the District Attorney of Dutchess County an affidavit, in a form approved by the Office of the District Attorney of Dutchess County, in which he attests that if he leaves the jurisdiction he agrees to waive the right to oppose extradition from any foreign jurisdiction; and it is further,
ORDERED that upon receipt of a copy of this decision, order and judgment together with proof that Brandon Vetere (1) has given an insurance company bail bond in the sum of $40,000, has given a partially secured bond in the sum of $100,000, with the requirement of 10% down, or has deposited the sum of $20,000 as a cash bail alternative; (2) has surrendered all passports, if any, he may have to the Office of the District Attorney of Dutchess County, or, if he does not possess a passport, has provided to the Office of the District Attorney of Dutchess County an affidavit, in a form approved by the Office of the District Attorney of Dutchess County, in which he attests that he does not possess a passport, and shall not apply for any new or replacement passports; and (3) has provided to the Office of the District Attorney of Dutchess County an affidavit, in a form approved by the Office of the District Attorney of Dutchess County, in which he attests that if he leaves the [*2]jurisdiction he agrees to waive the right to oppose extradition from any foreign jurisdiction, the Warden of the facility at which Brandon Vetere is incarcerated, or his or her agent, is directed to immediately release Brandon Vetere from incarceration.
DILLON, J.P., BARROS, GENOVESI and TAYLOR, JJ., concur.
ENTER:
Maria T. Fasulo
Clerk of the Court